TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 11, 2022



                                      NO. 03-20-00571-CV


                           AMLI Downtown Austin, L.P., Appellant

                                                 v.

                                Peli Peli Austin, LLC, Appellee




        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
          REVERSED AND RENDERED – OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on October 26, 2022. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the portion of the trial court’s judgment ruling in favor of Peli Peli Austin, LLC on its breach of

lease claim. Therefore, the Court reverses that portion of the trial court’s judgment and renders

judgment that Peli Peli take nothing. Peli Peli shall pay all costs relating to this appeal, both in

this Court and in the court below.